COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00575-CR


CHRISTOPHER XAVIA FRANKLIN                                            APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Christopher Xavia Franklin attempts to appeal from his 2004

conviction for burglary of a habitation.2     Franklin filed a notice of appeal on

November 25, 2013. On December 11, 2013, we sent Franklin a letter informing

      1
       See Tex. R. App. P. 47.4.
      2
        On October 22, 2013, Franklin filed with the trial court a motion seeking
the trial court’s permission to pursue a second appeal of this case, which the trial
court denied for lack of jurisdiction.
him of our concern that we lacked jurisdiction over the appeal because of the

untimely-filed notice of appeal and because his conviction has already been

affirmed on direct appeal. See Tex. R. App. P. 26.2(a); Franklin v. State, No. 02-

04-00255-CR, 2005 WL 1356452, at *6 (Tex. App.—Fort Worth June 9, 2005, no

pet.) (mem. op, not designated for publication). We requested that he or any

party desiring to continue the appeal file a response showing grounds for

continuing the appeal by December 23, 2013, or the appeal could be dismissed

for want of jurisdiction. See Tex. R. App. P. 44.3. Franklin has filed a response,

but it does not show grounds for continuing the appeal.

      This court does not have authority to grant an out-of-time appeal. See

Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (reasoning that if an

appeal is not timely perfected, a court of appeals has no jurisdiction to address

the merits of the appeal and can take no action other than to dismiss it). And to

the extent that Franklin is attempting to appeal the trial court’s denial of his

motion seeking permission to pursue a second appeal, we lack jurisdiction over

that attempted appeal. See Tex. R. App. P. 26.2(a); Tex. Code Crim. Proc. Ann.

art. 44.02 (West 2006).      Accordingly, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f); Olivo v. State, 918 S.W.2d 519, 523

(Tex. Crim. App. 1996).




                                                  PER CURIAM



                                        2
PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 6, 2014




                               3